Citation Nr: 1027091	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  04-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a head injury 
(claimed as headaches, blurred vision, dizziness, and 
forgetfulness).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from October 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction of the Veteran's claims file was 
subsequently transferred to the Newark, New Jersey, RO.

In a February 2007 decision, the Board denied service connection 
for residuals of a head injury.  The Veteran appealed this issue 
to the United States Court of Appeals for Veterans Claims (Court) 
and, in October 2008, the Court granted a joint motion for 
remand.  

The Veteran's claim was remanded by the Board for further 
development in April 2009.


FINDING OF FACT

Residuals of a head injury were not shown in service or for many 
years thereafter, and the most probative evidence of record 
indicates that any current residuals of a head injury are not 
related to the Veteran's active service or any incident therein.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of 
a head injury (claimed as headaches, blurred vision, dizziness, 
and forgetfulness) have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was met by way of a letter 
from the RO to the Veteran dated in March 2003.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  The Veteran was 
afforded VA medical examinations during the pendency of this 
appeal.  The Veteran's service treatment records and VA medical 
records have been obtained.  A February 2006 supplemental 
statement of the case (SSOC) informed the Veteran that there was 
no VA medical treatment records concerning the Veteran dated 
between 1980 and 2002 at the East Orange, New Jersey VA Medical 
Center.  This SSOC also informed the Veteran that the Social 
Security Administration had destroyed his records and that the 
National Personnel Records Center had indicated that there were 
no additional service treatment records related to the Veteran.  
The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal and have not argued that 
any errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

The Veteran is seeking service connection for residuals of a head 
injury (claimed as headaches, blurred vision, dizziness, and 
forgetfulness).

At a hearing before a Decision Review Officer in March 2004, the 
Veteran testified that in 1970, he received a head injury while 
he was aboard the USS RALEIGH.  He stated that two sailors had an 
argument and one of the men threw a 15-pound pipe and hit him in 
the head and knocked him unconscious while he was sleeping.  The 
Veteran testified that he was carried to sick bay and a corpsman 
put 10 stitches in the back of his head.  He reported that the 
same corpsman removed the stitches about two weeks later.  The 
Veteran testified that after that he complained of forgetfulness 
and constantly complained of recurrent headaches.  He also stated 
that ever since the incident he had had dizziness, severe 
depression, headaches, and irritability.

In this case the Board does not find the Veteran's testimony and 
statements that he has had an in-service head injury to be 
credible and does not find the Veteran's testimony and statements 
that he has had headaches, blurred vision, dizziness, and 
forgetfulness since service to be credible.  Although the Veteran 
complained of headaches, along with sore throat, cough, myalgia 
and chest pain in January 1970, and reported headaches with 
reading on eye clinic examination in May 1970, the Veteran's 
service treatment records while the Veteran was aboard the USS 
RALEIGH, and subsequent to that time, show no entry concerning a 
head injury at any time, nor do they include any entry showing 
complaints or treatment for headaches, blurred vision, or 
forgetfulness.  

The Board finds that the Veteran's assertions, made in 
conjunction with this claim, that he has experienced dizziness, 
severe depression, headaches, and irritability ever since a head 
injury in service, are not consistent with available medical 
evidence concerning post-service treatment and evaluation in the 
late 1970s and early 1980s.  In particular, during the private 
psychological evaluation in September 1979, the Veteran 
complained of poor vision, poor concentration with headaches, 
poor sleep, and depression all of which he said began after 
amputation of his left foot following his motorcycle accident in 
1978.  Also, when he filed his claim for VA pension in June 1983, 
the Veteran reported many problems, including depression, 
dizziness, and blurred vision all of which he said began in 
August 1978, which was the date of the motorcycle accident that 
resulted in amputation of his left foot.  Further, at the VA 
neurology examination in September 1983, the Veteran reported a 
brief period of unconsciousness at the time of the motorcycle 
accident and said he still had dizzy spells, weekly.  The 
neurologist diagnosed residuals of head injury with dizzy spells.  
Finally, in November 1983 the Veteran submitted a VA Form 21-
4176, Report of Accidental Injury, in which he complained of 
blurry vision and dizziness, which he attributed to the August 
1978 motorcycle accident.  

Because the contemporaneous service treatment records, and the 
Veteran's own statements in September 1979, June 1983, September 
1983, and November 1983 indicating that the Veteran first 
developed headaches, blurred vision, dizziness, and forgetfulness 
after a motorcycle accident in August 1978, conflict with the 
Veteran's current statements and testimony, the Board finds that 
the current testimony and statements are not credible and the 
Board assigns them no probative value.  The Board does not find 
his assertions that he had a head injury during service to be 
credible and the Board does not find his assertions that he has 
had headaches, blurred vision, dizziness, and forgetfulness 
continuously since service to be credible.

As to the merits of the claim, the Board acknowledges that at the 
April 2003 neurology examination, the assessment included post-
traumatic headache disorder and that at the April 2003 
psychiatric examination the physician said that the Veteran had 
depression secondary to medical problems he had following being 
hit in the head with a pipe when he was in service.  It is clear 
from the April 2003 VA examination reports that the examiners did 
not review the Veteran's claims folder and that their findings 
were based on the Veteran's statements which the Board has found 
not to be credible.  Because these examiners relied on the 
history given by the Veteran of a head injury in service and 
subsequent symptoms, which the Board has found to be not 
credible, the Board rejects these examination reports to the 
extent the relate any current disability to a head injury in 
service.  The Board is not bound to accept medical opinions that 
are based on history supplied by the Veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993).  The Board gives greater weight to a July 
2009 VA neurological examination.  The July 2009 examiner 
provided a detailed history of the medical records contained in 
the Veteran's claims file.  The diagnoses were migraine 
headaches, dizziness, short-term memory loss, and insomnia.  
Based on his examination of the Veteran and the Veteran's medical 
records, the VA examiner opined that it was less likely than not 
that the Veteran's current headaches, dizziness, short-term 
memory loss, insomnia, and fainting spells are related to head 
trauma in service.  In particular the examiner noted that neither 
a head injury nor headaches were recorded in the service 
treatment records.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
471 (1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions are 
within the province of the Board).  As explained above, the most 
probative medical opinion evidence weighs against the claim.

In summary, the Board finds that residuals of a head injury were 
not shown in service or for many years thereafter, and the most 
probative evidence of record indicates that any current residuals 
of a head injury (claimed as headaches, blurred vision, 
dizziness, and forgetfulness) are not related to the Veteran's 
active service or any incident therein.

As the preponderance of the evidence is against the claim, 
service connection for residuals of a head injury (claimed as 
headaches, blurred vision, dizziness, and forgetfulness) is not 
warranted. 


ORDER

Service connection for residuals of a head injury (claimed as 
headaches, blurred vision, dizziness, and forgetfulness) is 
denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


